Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 1 of 11 Page ID #:80




                          UNITED STATES DISTRICT COURT                                 JS-6
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

  Case No. 8:21-cv-00571-DOC-(DFMx)                                      Date: July 9, 2021

  Title: JAMES RUTHERFORD V. EFH-H INVESTMENTS, L.P.


  PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                    Kelly Davis                                 Not Present
                  Courtroom Clerk                              Court Reporter

         ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
               PLAINTIFF:                                 DEFENDANT:
              None Present                                 None Present


          PROCEEDINGS (IN CHAMBERS): ORDER GRANTING APPLICATION
                                     FOR DEFAULT JUDGMENT [15]
                                     AND DISMISSING PLAINTIFF’S
                                     STATE LAW CLAIMS

         Before the Court is Plaintiff James Rutherford’s (“Plaintiff”) Motion for Default
  Judgment (“Motion”) (Dkt. 15). The Court finds this matter appropriate for resolution
  without oral argument. Fed. R. Civ. P. 78; C.D. Cal. R. 7-15. The Court hereby GRANTS
  the Plaintiff’s Motion.

  I.      Background

       A. Facts

         The following facts are drawn from the Complaint (“Compl.”) (Dkt. 1). Plaintiff is
  “substantially limited in performing one or more major life activities, including but not
  limited to: walking, standing, ambulating, sitting; in addition to twisting, turning[,] and
  grasping objects.” Compl. ¶ 1. Plaintiff relies on mobility devices to ambulate, and
  qualifies as a member of a protected class under the Americans with Disabilities Act
  (“ADA”). Id. Defendant EFH-H Investments, L.P. (“Defendant”) owns the property
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 2 of 11 Page ID #:81
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                            Date: July 9, 2021

                                                                                            Page 2

  located at 19171 Magnolia St., Huntington Beach, CA 92646 (“Property”), upon which
  Gold Star Liquor (“Business”) is located. Id. ¶ 2. The Business is a liquor store open to
  the public, and is a place of public accommodation, as defined by 42 U.S.C. § 12181(7).
  Id. ¶ 6.

          On or about February 25, 2021, Plaintiff visited Business to purchase liquor and to
  confirm that Business is accessible to persons with disabilities. Id. ¶ 11. Plaintiff alleges
  that there were no designated parking spaces available for persons with disabilities that
  complied with the 2010 Americans with Disabilities Act Accessibility Guidelines
  (“ADAAG”). Id. ¶ 12. Plaintiff further claims that Defendant’s facility has barriers,
  including “handrails at the ramp that do not comply with Section 505; accessible parking
  spaces that are not located on the shortest accessible route to the entrance . . .; no
  accessible route connecting the parking access aisles to an accesible entrance; and[] no
  accessible routes connecting the parking to the main entrance or elements within the
  facility.” Id. ¶ 13. Because of these ADA violations, Plaintiff is deterred from patronizing
  Business, but intends to return “for the dual purpose of availing himself of the goods and
  services offered to the public and to ensure that the Business ceases evading its
  responsibilities under federal and state law.” Id. ¶ 23.

         Plaintiff contends that Defendant has discriminated against Plaintiff in failing to
  make its facility fully accessible to persons with disabilities and in failing to remove
  architectural barriers, both in violation of the ADA. Id. ¶¶ 14, 35. Plaintiff further asserts
  that Defendant has violated the Unruh Civil Rights Act in violating Plaintiff’s rights
  under the ADA. Id. ¶ 39.

     B. Procedural History

         Plaintiff filed his complaint with this Court on March 28, 2021. Compl. (Dkt. 1).
  The Complaint asserted both causes of actions arising under the ADA and the Unruh
  Civil Rights Act. Id. ¶¶ 8-9. When Defendant failed to respond to the summons and the
  Complaint, Plaintiff petitioned for default against Defendant on May 20, 2021. (Dkt. 12).
  The Clerk entered default on May 21, 2021. (Dkt. 13). Plaintiff filed this Motion for
  Default Judgment on June 17, 2021. (Dkt. 15).
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 3 of 11 Page ID #:82
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                        Date: July 9, 2021

                                                                                        Page 3

  I.      Application for Default Judgment

         A.     Legal Standard

         Federal Rule of Civil Procedure 55(b) provides that the Court may, in its
  discretion, order default judgment following the entry of default by the Clerk. Fed. R.
  Civ. P. 55(b). Local Rule 55 sets forth procedural requirements that must be satisfied by a
  party moving for default judgment. C.D. Cal. R. 55. Entry by the Clerk is proper when
  the amount of damages is “for a sum certain or a sum that can be made certain by
  computation”; entry by the Court is proper “[i]n all other cases.” Fed. R. Civ. P. 55(b).
  Upon entry of default, the well-pleaded allegations of the complaint are taken as true,
  with the exception of allegations concerning the amount of damages. See, e.g., Geddes v.
  United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977). However, “necessary facts not
  contained in the pleading, and claims which are legally insufficient, are not established
  by default.” Cripps v. Life Ins. Co. of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
  Where the pleadings are insufficient, the Court may require the moving party to produce
  evidence in support of the motion for default judgment. See TeleVideo Sys., Inc. v.
  Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987).

  When deciding whether to enter default judgment, courts consider seven factors:

                (1) the possibility of prejudice to the plaintiff;
                (2) the merits of plaintiff’s substantive claim;
                (3) the sufficiency of the complaint;
                (4) the sum of money at stake in the action;
                (5) the possibility of a dispute concerning material facts;
                (6) whether the default was due to excusable neglect; and
                (7) the strong policy underlying the Federal Rules of Civil Procedure
                favoring decisions on the merits.

  Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

         B.     Discussion

         Plaintiff has satisfied the requirements of Local Rules 55-1 and 55-2 and Federal
  Rule of Civil Procedure 55(b). Having determined Plaintiff’s procedural compliance, the
  Court turns to the substance of Plaintiff’s Application.
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 4 of 11 Page ID #:83
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                          Date: July 9, 2021

                                                                                          Page 4

                1.     Possibility of Prejudice to Plaintiff

          The first Eitel factor requires the Court to consider the harm to Plaintiff if the
  Court does not grant default judgment. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp.
  2d 1172, 1177 (C.D. Cal. 2002). Here, without an entry of default judgment, Plaintiff will
  be prejudiced and denied the right to a judicial resolution of the claims presented. See id.
  Plaintiff alleges that he has encountered barriers at Business and is being deterred from
  further patronizing Business. Compl. ¶ 23. Defendant has failed to defend against the
  action, denying Plaintiff his rights under the ADA. Accordingly, the Court finds that this
  factor weighs in favor of default judgment.

                2.     Merits of Claim and Sufficiency of the Complaint

          Courts often consider the second and third Eitel factors together. See PepsiCo, 238
  F. Supp. 2d at 1175. The second and third Eitel factors favor default judgment where the
  complaint states a claim for relief. Id. at 1177 (citing Danning v. Lavine, 572 F.2d 1386,
  1388 (9th Cir. 1978)). In their analyses of the second and third Eitel factors, courts accept
  as true all well-pleaded allegations regarding liability. See Fair Hous. Of Marin v.
  Combs, 285 F.3d 899, 906 (9th Cir. 2002).

         The ADA provides that “[n]o individual shall be discriminated against on the basis
  of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
  advantages, or accommodations of any place of public accommodation by any person
  who owns, leases (or leases to), or operates a place of public accommodation.” 42 U.S.C.
  § 12182(a). Plaintiff alleges that Defendant owns the Property upon which Business is
  located, and is therefore liable for violating the ADA, if Plaintiff shows that he suffered
  discrimination at the location due to his disability. Discrimination includes “a failure to
  remove architectural barriers . . . where such removal is readily achievable.” Id.
  § 12182(b)(2)(A)(iv).

         As a threshold matter, Plaintiff has standing to pursue his ADA claim. Plaintiff
  alleges that he was denied access to the Business and is deterred from going in the future,
  and the Court accepts these allegations as true because of Defendant’s default. See Fair.
  Hous. Of Marin, 285 F.3d at 906; see also Compl. ¶ 23. Plaintiff also alleges that the lack
  of a short and accessible route connecting the parking access to an accessible entrance
  and the failure to have proper handrails at the ramp were the causes of the denial of
  access to the Business. See Compl. ¶ 13. Plaintiff has also shown that he was denied
  public accommodation as a result of his disability. See id. ¶ 20.
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 5 of 11 Page ID #:84
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                           Date: July 9, 2021

                                                                                            Page 5

        Injunctive relief may address these issues. However, where injunctive relief is
  sought, a plaintiff must demonstrate “significant possibility of future harm.” See San
  Diego Cty. Gun Rights Comm v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996).

                Demonstrating an intent to return to a noncompliant accommodation
                is but one way for an injured plaintiff to establish Article III standing
                to pursue injunctive relief. A disabled individual also suffers a
                cognizable injury if he is deterred from visiting a noncompliant
                public accommodation because he has encountered barriers related
                to his disability there.

  Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 949 (9th Cir. 2011). Here Plaintiff
  alleges that he is being deterred from patronizing the Business. Compl. ¶ 11. Thus,
  Plaintiff has standing to pursue injunctive relief.

         Plaintiff has also shown that he is disabled under the ADA. The ADA defines
  disability as “[a] physical or mental impairment that substantially limits one or more
  major life activities.” 42 U.S.C. 12102(1)(A). Major life activities include walking and
  standing. Id. § 12102(2)(A). Here, Plaintiff asserts he must rely upon mobility devices,
  including at times a wheelchair, for mobility. Compl. ¶ 1. Therefore, Plaintiff is disabled
  under the ADA.

         Plaintiff has further shown that the Business on Defendant’s Property is a place of
  public accommodation. As a liquor store open to the public, the Business is considered a
  place of public accommodation as defined by 42 U.S.C. § 12181(7). Id. ¶ 6. Additionally,
  “property owners are charged with ensuring compliance with the ADA.” Langer v. San
  Pedro St. Props., LLC, 2018 WL 5880748, at *3 (C.D. Cal. Nov. 8, 2018). Plaintiff has
  alleged that Defendant owns the property upon which Business, a place of public
  accommodation, is located. Id. ¶ 2. Accepting these allegations as true, Plaintiff has
  shown that Defendant owns the Property of a public place of accommodation. See id.

         Finally, Plaintiff has shown that removal of the barriers is readily achievable.
  Plaintiff alleges that these types of barriers are “readily achievable to remove” without
  much difficulty or expense. Id. ¶ 16. Thus, Plaintiff has sufficiently shown removal of the
  barriers is readily achievable. The Court finds that Plaintiff has stated a cause of action
  under the ADA.
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 6 of 11 Page ID #:85
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                           Date: July 9, 2021

                                                                                           Page 6

                3.     Sum of Money at Stake

         The fourth Eitel factor balances “the amount of money at stake in relation to the
  seriousness of the [d]efendant’s conduct.” PepsiCo, 238 F. Supp. 2d at 1176. This
  requires the Court to assess whether the recovery sought is proportional to the harm
  caused by the defendant’s conduct. See Walters v. Statewide Concrete Barrier, Inc.,
  No. C 04-2559 JSW, 2006 WL 2527776, at *4 (N.D. Cal. Aug. 30, 2006) (“If the sum of
  money at issue is reasonably proportionate to the harm caused by the defendant’s actions,
  then default judgment is warranted.”). “Default judgment is disfavored when the sum of
  money at stake is too large or unreasonable in relation to defendant’s conduct.” Vogel v.
  Rite Aid Corp., 992 F. Supp. 2d 998, 1012 (C.D. Cal. 2014).

          Here, because the state law claims have been dismissed, the only monetary award
  Plaintiff can pursue is attorneys’ fees. Such an award is not disproportional to the harm
  caused. The Court determines that the fourth Eitel factor weighs in favor of default
  judgment.

                4.     Possibility of Dispute Concerning Material Facts

         The fifth Eitel factor requires the Court to consider the possibility of dispute as to
  material facts in the case. Where a plaintiff’s complaint is well-pleaded and the
  defendants make no effort to properly respond, the likelihood of disputed facts is very
  low. See Landstar Ranger, Inc. v. Parth Enters., Inc., 725 F. Supp. 2d 916, 921 (C.D.
  Cal. 2010).

          Here, Plaintiff provided a well-pleaded complaint and Defendant failed to dispute
  the allegations. “Upon entry of default, all well-pleaded facts in the complaint are taken
  as true, except those relating to damages.” PepsiCo, 238 F. Supp. 2d at 1177 (citing
  Televideo Sys., Inc., 826 F.2d at 917-18). Accordingly, this factor weighs in favor of
  default judgment.

                5.     Possibility of Excusable Neglect

          The sixth Eitel factor considers the possibility that a defendant’s default resulted
  from excusable neglect. Vogel, 992 F. Supp. 2d at 1013; see also Eitel, 782 F.2d at
  1471-72. Due process requires that interested parties be given notice of the pendency of
  the action and be afforded an opportunity to present their objections before a final
  judgment is rendered. Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314
  (1950). While there is always a possibility that a defendant might appear and claim
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 7 of 11 Page ID #:86
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                         Date: July 9, 2021

                                                                                         Page 7

  excusable neglect, where the defendants “were properly served with the Complaint, the
  notice of entry of default, as well as the papers in support of the instant motion,” this
  factor favors entry of default judgment. Shanghai Automation Instrument Co. Ltd. v.
  Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001).

         Here, Defendant was properly served with the Complaint and the Application. See
  Proof of Service. However, no answer or other response was filed. Defendant has simply
  made no effort to defend this suit. Because the likelihood of excusable neglect is very
  low, this factor weighs in favor of default judgment.

                6.     Strong Policy Favoring Decision on the Merits

         The seventh Eitel factor requires the Court to consider the strong judicial policy
  favoring decisions on the merits before granting default judgment. “Cases should be
  decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. But the
  very existence of Rule 55(b) “indicates that this preference, standing alone, is not
  dispositive.” PepsiCo, 238 F. Supp. 2d at 1177 (citation omitted). Rule 55(a) allows a
  court to decide a case before the merits are heard if a defendant fails to appear and
  defend. Id. (“Defendant’s failure to answer plaintiff’s complaint makes a decision on the
  merits impractical, if not impossible.”). Since Defendant has not responded to Plaintiff’s
  Complaint, the Court is not precluded from entering judgment.

         Taken together, the seven Eitel factors weigh in favor of granting default judgment
  against the Defendant.

         C.     Remedies

          Having determined that default judgment is proper, the Court turns to the remedies
  sought. “A default judgment must not differ in kind from, or exceed in amount, what is
  demanded in the pleadings.” Fed. R. Civ. P. 54(c). Once “[i]njury is established[,] . . .
  plaintiff need prove only that the compensation sought relates to the damages that
  naturally flow from the injuries pled.” See Philip Morris USA, Inc. v. Castworld Prods.,
  Inc., 219 F.R.D. 494, 498 (C.D. Cal. 2003). While the Court is not required to issue
  findings of fact as to liability, it must do so as to damages. Adriana Int’l Corp. v.
  Thoeren, 913 F.2d 1406, 1414 (9th Cir. 1990). The Court can consider “declarations,
  calculations, and other documentation of damages in determining if the amount at stake if
  reasonable” when assessing whether “there is an adequate basis for the damages awarded
  in the default judgment.” Xerox Corp. v. Am. Mail Ctrs., Inc., 2016 WL 10834102, at *2
  (C.D. Cal. Oct. 14, 2016) (quoted citation omitted).
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 8 of 11 Page ID #:87
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                            Date: July 9, 2021

                                                                                            Page 8



                1.      Injunctive Relief

          Plaintiff seeks injunctive relief under the ADA. “In the case of violations [of the
  accessibility provisions] of [the ADA], injunctive relief shall include an order to alter
  facilities to make such facilities readily accessible to and usable by individuals with
  disabilities . . . .” 42 U.S.C. § 12188(a)(2). Injunctive relief is proper here, as the Court
  has found Plaintiff has pleaded a valid claim under the ADA and the removal of the
  barriers is readily achievable. Therefore, the Court ORDERS Defendant to remove
  barriers at the Property to the extent Defendant can legally do so.

                2.      Attorneys’ Fees and Costs

          Despite entry of default, the Court is concerned with affixing a large sum of
  attorneys’ fees for ADA actions, such as this, against businesses—especially during a
  global pandemic. Businesses are hurting greatly during this unfortunate emergency.
  Though Plaintiff has the right to visit businesses that comply with the law, attorney’s fees
  are left to the discretion of the Court. The Court must balance providing compensation
  for attorneys who protect civil rights with ensuring that defendants are given a fair shake
  if they attempt to remedy their violations. The Court is satisfied the Plaintiff’s rights are
  protected with injunctive relief. Furthermore, given the competing concerns described
  above, and given the unprecedented pandemic afflicting the United States and crippling
  businesses, the Court awards $462 in attorneys’ fees and costs in the amount of $538.
  The total amount of fees and costs is $1000.

  II.     California Unruh Civil Rights Act

          A. Legal Standard

          In an action over which a district court possesses original jurisdiction, that court
  “shall have supplemental jurisdiction over all other claims that are so related to claims in
  the action within such original jurisdiction that they form part of the same case or
  controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
  However, district courts have discretion to decline to exercise supplemental jurisdiction:

                The district courts may decline to exercise supplemental jurisdiction over a
                claim under subsection (a) if—
                       (1) the claim raises a novel or complex issue of State law,
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 9 of 11 Page ID #:88
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                          Date: July 9, 2021

                                                                                          Page 9

                         (2) the claim substantially predominates over the claim or claims
                             over which the district court has original jurisdiction,
                         (3) the district court has dismissed all claims over which it has
                             original jurisdiction, or
                         (4) in exceptional circumstances, there are other compelling reasons
                             for declining jurisdiction.

  28 U.S.C. § 1367(c).

          This Court may decline to exercise supplemental jurisdiction over state law claims
  for many factors, including “the circumstances of the particular case, the nature of the
  state law claims, the character of the governing state law, and the relationship between
  the state and federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156,
  173 (1997). The Ninth Circuit does not require an “explanation for a district court’s
  reasons [for declining supplemental jurisdiction] when the district court acts under” 28
  U.S.C. §§ 1367(c)(1)-(3), San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478
  (9th Cir. 1998), but does require a district court to “articulate why the circumstances of
  the case are exceptional in addition to inquiring whether the balance of the Gibbs values
  provide compelling reasons for declining jurisdiction in such circumstances.” Executive
  Software N. Am. Inc. v. U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1558
  (9th Cir. 1994). When declining to exercise supplemental jurisdiction under 28 U.S.C. §
  1367(c)(4), “the court must identify the predicate that triggers the applicability of the
  category (the exceptional circumstances), and then determine whether, in its judgment,
  the underlying Gibbs values are best served by declining jurisdiction in the particular
  case (the compelling reasons).” Id.

          B. Discussion

          “In 2012, in an attempt to deter baseless claims and vexatious litigation,
   California adopted heightened pleading requirements for disability discrimination
   lawsuits under the Unruh Act.” Velez v. Il Fornaio (Am.) Corp., Case No. CV 3:18-
   1840 CAB (MDD), 2018WL 6446169, at *6 (S.D. Cal. Dec. 10, 2018). These
   heightened pleading requirements apply to actions alleging a “construction-related
   accessibility claim,” which California law defines as “any civil claim in a civil action
   with respect to a place of public accommodation, including but not limited to, a claim
   brought under Section 51, 54, 54.1, or 55, based wholly or in part on an alleged
   violation of any construction-related accessibility standard.” Cal. Civ. Code §
   55.52(a)(1). Furthermore, high frequency litigants are subject to a special filing fee and
   further heightened pleading requirements. See Cal. Gov. Code § 70616.5; Cal. Civ.
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 10 of 11 Page ID #:89
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                            Date: July 9, 2021

                                                                                           Page 10

   Proc. Code § 425.50(a)(4)(A).

         The Court finds that California’s enactment of the heightened standards and fees
  described above, combined with the immense burden of the ever-increasing number of
  combined ADA/Unruh cases filed in this district, presents “exceptional circumstances”
  and “compelling reasons” that justify the Court’s exercise of its discretion to decline
  supplemental jurisdiction over Plaintiff’s state claims under 28 U.S.C. § 1367(c)(4). See
  Shutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017) (declining
  supplemental jurisdiction to discourage ADA plaintiffs’ “use [of the] federal court[s] as
  an end-around to California’s pleading requirements”). It is not, under Gibbs, “fair” to
  defendant that plaintiffs may pursue construction-related ADA claims in this Court while
  evading the limitations California has imposed on such claims in state court.

         Finally, the Court sees no prejudice in requiring Plaintiff’s state-law claims be
  heard in state court. Indeed, “if [P]laintiff legitimately seeks to litigate this action in a
  single forum, [P]laintiff may dismiss this action and refile it in state court in accordance
  with the requirements California has imposed on such actions.” Garibay v. Rodriguez,
  Case No. 2:18-CV-09187-PA-AFM, Dkt. 43 at 8 (C.D. Cal. August 27, 2019).

          The Court briefly notes that Plaintiff’s Unruh Act claims hinge on the theory that
  Defendant has failed to provide appropriate accommodations under the ADA. Plaintiff
  does not allege any injury separate from the underlying alleged ADA violations. As such,
  Plaintiff’s state law claim is, in effect, identical to his ADA claim, and does not allege
  separate causes of action. Furthermore, because Plaintiff’s Unruh Act claim has a
  heightened pleading standard, the Court declines, in accordance with the reasoning
  above, to exercise supplemental jurisdiction over that claim.


         ///

         ///

         ///

         ///

         ///
Case 8:21-cv-00571-DOC-DFM Document 17 Filed 07/09/21 Page 11 of 11 Page ID #:90
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No. 8:21-CV-000571-DOC-(DFMx)                                         Date: July 9, 2021

                                                                                        Page 11

  III.   Disposition

        For the reasons set forth above, the Court GRANTS Plaintiff’s Application for
  Default Judgment and DISMISSES Plaintiff’s Unruh Act claim. In particular, the Court
  ORDERS injunctive relief and $1000 in attorney’s fees and costs.

         The Clerk shall serve this minute order on the parties.




   MINUTES FORM 11                                                 Initials of Deputy Clerk: kd

   CIVIL-GEN
